Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CARBON ADDITIVES FOR DIRECT COATING OF SILICON-DOMINANT ANODES

Examiner: Adam Arciero	SN: 17/180,425	Art Unit: 1727	August 5, 2022

DETAILED ACTION
Applicant’s response filed on June 23, 2022 has been received. Claims 1-11 are currently pending.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The objection to the specification is maintained.
The use of the terms ECP, ECP600, Super-P, and SLP, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Interpretation
Claim 1 recites an intended use for a composition. The courts have held that “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"). See MPEP 2111.02. 

Claim Rejections - 35 USC § 112
The claim rejections under 35 USC 112(b) on claims 2 and 7 are withdrawn because Applicant’s arguments are persuasive, however upon further consideration in light of Applicant’s response, a new grounds of rejection under USC 112(b) is made below.

Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low-temperature” in claims 1 and 6 is a relative term which renders the claim indefinite. The term “low-temperature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant states that the specification does not provide any limits or definition for the term “low-temperature” and therefore the term is indefinite because it is unclear as to what the metes and bounds of the claim are. For purposes of compact prosecution, the Examiner will construe the claim to read without the term “low-temperature”.

Claim Rejections - 35 USC § 102
The claim rejections under 35 USC 102(a)(1) as being anticipated by Park on claims 1 and 4-5 are withdrawn because Applicant’s arguments are persuasive.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Park on claims 2, 6-8 and 10-11 are withdrawn because Applicant’s arguments are persuasive.

The claim rejections under 35 USC 103(a) as being unpatentable over Park ‘482 and Park ‘231 on claims 3 and 9 are withdrawn because Applicant’s arguments are persuasive.

Claim(s) 1-3 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 2012/0219852 A1; as found in IDS dated 06/24/2022).
As to Claims 1 and 6, Huang et al. discloses an anode composition and method of making; comprising forming a mixture of a silicon active material in an amount of 80-98 wt%; a carbon additive mixture comprising about 3-7wt%; and a carbon binder comprising an amount of 5-30 wt%; and an amount of a carbon-based binder from 1-15 wt% (paragraphs [0011]-[0015]). The anode composition of Huang is intrinsically configured for the claimed pyrolysis given that the structure and materials of the prior art the present invention are the same. See MPEP 2112. The claim limitation of “configured for low-temperature pyrolysis” does not positively recite any structural limitations drawn to the composition and the limitation is therefore given its broadest reasonable interpretation. See MPEP 2111.
As to Claims 3 and 9, the anode active material of Huang and the presently claimed invention comprise the same materials and structure and therefore the anode active material of Huang will intrinsically comprise the claimed yield of silicon after pyrolysis. See MPEP 2112. In addition, it is noted that the claim is a product-by-process claim. The courts have held that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.
As to Claims 2 and 7, the composition of Huang is intrinsically configured for pyrolysis at the claimed temperature given that the structure and materials are the same as the claimed invention. See MPEP 2112. The method claims 6 and 7 do not positively recite a method step of performing pyrolysis, rather only stating the composition is configured for such.
As to Claim 8, Huang discloses forming the anode composition directly to a current collector (paragraph [0009]).

Claim Rejections - 35 USC § 103
Claim(s) 4-5 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2012/0219852 A1; as found in IDS dated 06/24/2022) in view of Sano et al. (US 2008/0090149 A1).
As to Claims 4-5 and 10-11, Huang does not specifically disclose the claimed conductive-additives or binder.
However, Sano teaches of a silicon bases anode active material, comprising PAA as a carbon-based binder and ECP as a carbon-based additive (Abstract and paragraphs [0066 and 0093]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the composition of Huang to comprise PAA and ECP as the carbon-based binder and carbon-based additive, respectively, because Sano teaches that the charge/discharge characteristics of the active material can be improved and a battery with high capacity and excellent cycle characteristics can be achieved (paragraph [0131]).

Response to Arguments
Applicant’s arguments, see Remarks, filed June 23, 2022, with respect to the rejection(s) of claim(s) 1-11 under 35 USC 102(a)(1) and 35 USC 103(a) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection has been made above.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on June 24, 2022 prompted the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 609.04(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727